EXHIBIT 10.02
 
PDF SOLUTIONS, INC.
2001 STOCK PLAN
 
RESTRICTED STOCK AGREEMENT
 
PDF Solutions, Inc., a Delaware corporation (the “Company”), hereby grants a
Stock Purchase Right as set forth in this Restricted Stock Agreement (the
“Agreement”) to you (the person to whom this Agreement is delivered).  The
Company’s 2001 Stock Plan (the “Plan”)  is incorporated in, and made a part of,
this Agreement. To the extent any capitalized terms used in this Agreement are
not defined, they shall have the meaning ascribed to them in the Plan.  In the
event of a conflict between the terms and provisions of the Plan and the terms
and provisions of this Agreement, the Plan terms and provisions shall prevail.
 
In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:
 
1.   Stock Purchase Right.  Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, a Stock Purchase Right consisting
of the right to acquire the total number of “Shares Granted” set forth in the
online Grant Summary provided by the Company or the Company’s designated third
party broker, on the terms and conditions set forth herein and in the Plan.
 
2.   Vesting of Stock Purchase Right.  So long as your Service continues, the
Stock Purchase Right shall vest in accordance to the Vesting Schedule in the
online Grant Summary.


Only a whole number of restricted stock rights will vest in any period. Any
fractional restricted stock right that would otherwise vest will be carried over
to the next vesting period.
 
3.    Termination of Service.  In the event of the termination of your Service
for any reason, the unvested portion of the Stock Purchase Right shall be
immediately forfeited without consideration.
 
4.   Settlement of Stock Purchase Right.  Shares shall be issued at the time and
to the extent that the Stock Purchase Right vests from time to time, provided
that the Company shall have no obligation to issue Shares pursuant to this
Agreement unless and until you have satisfied any applicable obligations
pursuant to Section 5 below and such issuance otherwise complies with all
applicable laws, rules and regulations.  Prior to the time the Stock Purchase
Right is settled upon vesting, you will have no rights other than those of a
general creditor of the Company.  The Stock Purchase Right represents an
unfunded and unsecured obligation of the Company.
 
5.   Withholding Taxes.  You agree to make arrangements satisfactory to the
Company for the satisfaction of any applicable tax or other obligations that
arise in connection with the Stock Purchase Right and any Shares issued pursuant
thereto.  Specifically, in the Company’s sole discretion, by accepting this
Agreement, you authorize the Company’s designated broker to, on each vesting
date, sell that portion of any Shares that are issued upon vesting necessary to
obtain sufficient proceeds to satisfy any applicable tax, withholding or other
liability (note that the full amount of the proceeds will be applied to satisfy
any applicable tax, withholding or other liability, even if it may exceed the
minimum amount required to satisfy such tax, withholding or other liability). 
Notwithstanding the foregoing, any sale of your Shares must be made in
compliance with all applicable laws, rules and regulations and the Company’s
insider trading policies and no sales shall occur pursuant to this provision or
otherwise unless and until such laws, rules and regulations are satisfied.  The
Company shall not be required to issue Shares pursuant to this Agreement unless
and until the obligations described herein are satisfied.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Tax and Legal Advice.  You represent, warrant and acknowledge that the
Company has made no warranties or representations to you with respect to any
applicable tax or legal consequences of the transactions contemplated by this
Agreement and you are in no manner relying on the Company or the Company’s
representatives for an assessment of such tax or legal consequences.  YOU
UNDERSTAND THAT THE TAX AND OTHER LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. 
YOU SHOULD CONSULT YOUR OWN TAX OR LEGAL ADVISOR REGARDING THIS AGREEMENT, THIS
STOCK PURCHASE RIGHT AND SHARES TO BE ISSUED PURSUANT TO THIS STOCK PURCHASE
RIGHT.  YOU UNDERSTAND THAT THE COMPANY IS NOT PROVIDING ANY TAX OR LEGAL
ADVICE, NOR IS THE COMPANY MAKING ANY RECOMMENDATION REGARDING YOUR ACCEPTANCE
OF THIS GRANT.  NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND
CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
 
7.   Non-Transferability of the Stock Purchase Right.  The Stock Purchase Right
shall not be transferable other than by will or the laws of descent and
distribution.  The designation of a beneficiary or entry into a will or similar
arrangement does not constitute a transfer.  The terms of this Agreement shall
be binding upon your executors, administrators, heirs, successors and assigns.
 
8.  Restriction on Transfer.  Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to this Stock Purchase Right have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge or other transfer of the Shares (including the placement
of appropriate legends on stock certificates, if any, and the issuance of
stop-transfer instructions to the Company’s transfer agent) if, in the judgment
of the Company and the Company’s counsel, such restrictions are necessary in
order to achieve compliance with the provisions of the Securities Act, the
securities laws of any state, or any other law, including the laws of any other
country.
 
9.   Representations, Warranties, Covenants, and Acknowledgments.  You hereby
agree that, in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to this Stock Purchase Right may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.
 
 
 

--------------------------------------------------------------------------------

 


10.   Compliance with Law.  Depending on your country of residence, there may be
additional restrictions on this Stock Purchase Right or Shares to be issued
pursuant to this Stock Purchase Right which are set forth in the attached
Appendix A to this Restricted Stock Agreement.  Furthermore, you understand that
the laws of the country in which you are working at the time of grant or vesting
of the Stock Purchase Right or at the subsequent sale of any Shares issued
pursuant to the Stock Purchase Right (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters), may
subject you to additional procedural or regulatory requirements that you are
solely responsible for and must independently fulfill in relation to the Stock
Purchase Right or ownership or sale of Shares.
 
11.  Voting and Other Rights.  Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a stockholder
of the Company unless and until Shares are issued upon vesting of this Stock
Purchase Right.
 
12.  Authorization to Release Necessary Personal Information.  You hereby
authorize and direct the Company to collect, use and transfer in electronic or
other form, any personal information (the “Data”) regarding your employment, the
nature and amount of your compensation and the facts and conditions of your
participation in the Plan (including, but not limited to, your name, home
address, telephone number, date of birth, social security number (or any other
social or national identification number), salary, nationality, job title,
number of Shares held and the details of all Awards or any other entitlement to
Shares awarded, cancelled, exercised, vested, unvested or outstanding) for the
purpose of implementing, administering and managing your participation in the
Plan.  You understand that the Data may be transferred to the Company or any of
its Parent, Subsidiaries or Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Stock Purchase Right under the Plan or with whom Shares
acquired pursuant to this Stock Purchase Right or cash from the sale of such
Shares may be deposited.  You acknowledge that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of your residence. 
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Parent, Subsidiaries or Affiliates, or to any third
parties is necessary for your participation in the Plan.  You may at any time
withdraw the consents herein by contacting your local human resources
representative in writing.  You further acknowledge that withdrawal of consent
may affect your ability to realize benefits from this Stock Purchase Right, and
your ability to participate in the Plan.


13.  No Entitlement or Claims for Compensation.
 
(a)   Your rights, if any, in respect of or in connection with this Stock
Purchase Right or any other Award are derived solely from the discretionary
decision of the Company to permit you to participate in the Plan and to benefit
from a discretionary Award.  By accepting this Stock Purchase Right, you
expressly acknowledge that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional Awards to you.  This Stock
Purchase Right is not intended to be compensation of a continuing or recurring
nature or part of your normal or expected compensation, and in no way represents
any portion of your salary, compensation or other remuneration for purposes of
pension benefits, severance, redundancy, resignation or any other purpose.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Neither the Plan nor this Stock Purchase Right or any other Award granted
under the Plan shall be deemed to give you a right to become or remain an
Employee, Consultant or Director of the Company, a Parent, a Subsidiary or an
Affiliate.  The Company, its Parents, Subsidiaries and Affiliates, reserve the
right to terminate your Service at any time, with or without cause, and for any
reason, subject to applicable laws, the Company’s Articles of Incorporation and
Bylaws and a written employment agreement (if any), and you shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Stock Purchase Right or any outstanding
Award that is forfeited and/or is terminated by its terms or to any future
Award.
 
14.   Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the mail, as
certified or registered mail, with postage prepaid, and addressed to the Company
at its principal corporate offices and to you at the address maintained for you
in the Company’s records.
 
15.  Entire Agreement; Enforcement of Rights.  This Agreement, including
Appendix A hereto (which is attached to and is a part of this Agreement),
together with the Plan, sets forth the entire agreement and understanding of the
parties relating to the subject matter herein and therein and merges all prior
discussions between the parties.  Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
 
16.   Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.
 
17.   Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
 
18.  Successors and Assigns.  The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by, the Company’s successors and
assigns.  The rights and obligations of you under this Agreement may not be
assigned without the prior written consent of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
19.   Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Stock Purchase Right under the Plan and
participation in the Plan or future Awards that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
20.   Language.  If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
 
*                                        
*                                        
*                                         *
 
You acknowledge that by electronically accepting this Agreement, you agree to be
bound by all terms of this Agreement.
 
PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS
 
 
 

--------------------------------------------------------------------------------

 


PDF SOLUTIONS, INC.
2001 STOCK PLAN
 
RESTRICTED STOCK AGREEMENT
 
APPENDIX A
 
This Appendix A includes additional specific terms that apply to you if you are
resident in a non-U.S. country.  This Appendix A is part of the Restricted Stock
Agreement to which it is attached (the “Agreement”) and contains terms and
conditions material to participation in the Plan.  Unless otherwise provided
below, capitalized terms used but not defined herein shall have the same
meanings assigned to them in the Plan and the Agreement. You understand and
agree that the Company is neither responsible for any foreign exchange
fluctuations between your local currency and the U.S. Dollar that may affect the
value of the Company’s Shares nor liable for any decrease in the value of the
Shares.


China


Your Award is also subject to the terms and conditions outlined in the separate
China Addendum and Internal Control Policy, both of which are incorporated
herein and form part of this Agreement.  By accepting this Award, you
acknowledge that you understand and agree to the terms and conditions of the
China Addendum and Internal Control Policy.


Italy


You may be required to report on your annual tax return any transfer abroad in
excess of EUR 10,000 and not delivered by an authorized Italian bank.


Data Privacy Notice


Pursuant to Legislative Decree no. 196/2003, the Controller of personal data
processing and the Company’s representative in Italy for privacy purposes is PDF
Solutions, Inc. Sede Secondaria in Italia, with registered offices at Piazza
Meda 3, Milano 20100 Italy.


By accepting this Award, you agree to the following:
 
“I understand that data processing related to the purposes specified in this
Agreement shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including the communication and transfer of my data
abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan.  I
understand that the use of my data will be minimized where it is not necessary
for the implementation, administration and management of the Plan.  I further
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003, I
have the right to, including but not limited to, access, delete, update, ask for
rectification of my data and stop, for legitimate reason, the data
processing.  Furthermore, I am aware that my data will not be used for direct
marketing purposes.”
 
 
 

--------------------------------------------------------------------------------

 
 
Japan
 
If you are issued or transfer Shares with a value that exceeds ¥100,000,000, you
must file a report with the Ministry of Finance through the Bank of Japan within
twenty (20) days of receiving the Shares (provided, however, that if you acquire
the Shares through a financial instruments firm in Japan, this requirement will
not apply).  In addition, if you are a resident of Japan and make or receive any
cross-border payment of more than ¥30,000,000 you should file a report with the
Minister of Finance via the Bank of Japan within ten (10) days.  Please note
that the timing and reporting requirement may vary depending on whether the
relevant transaction is made through a bank in Japan; you are advised to consult
your own advisor to confirm the precise requirements applicable to you.


Korea


Exchange control laws require Korean residents who realize US $500,000 or more
from the sale of Shares or the receipt of any dividends to repatriate the
proceeds to Korea within eighteen (18) months of the sale or the receipt of the
dividends, as applicable.  However, separate sales may be deemed a single sale
if the sole purpose of such separate sales was to avoid a sale exceeding the US
$500,000 threshold.


Singapore


This offer of a Stock Purchase Right and the underlying Shares shall be made
available only to an employee of the Company or its Affiliates, in reliance of
the prospectus exemption set out in section 173(1)(f) the Securities and Futures
Act (Chapter 289) of Singapore. In addition, you agree, by your acceptance of
this offer, not to sell any Shares within six (6) months of the date of
grant.   Please note that neither this Agreement nor any other document or
material in connection with this offer of a Stock Purchase Right and the Shares
has been or will be lodged, registered or reviewed by any regulatory authority
in Singapore.
 
You should not treat the contents of this document as advice relating to legal,
taxation or investment matters and are advised to exercise caution in relation
to the offer and to consult your own professional adviser(s) concerning the
contents of this Agreement.


Taiwan


The Plan is not registered in Taiwan with the Securities and Futures Bureau and
is not subject to the securities laws of Taiwan. You may acquire and remit
foreign currency (including proceeds from the sale of Shares) into Taiwan up to
US $5,000,000 per year. Remittance of funds for the purchase of Shares should be
made through an authorized foreign exchange bank.